PCIJ_A_12_ChorzowFactory-Indemnities_DEU_POL_1927-11-21_ORD_01_IM_00_FR.txt. ORDONNANCE

RENDUE A LA DATE DU ar NOVEMBRE 1927.
1927. : = |
Le 21 novembre.
Dossier E. c. XIII

DOUZIÈME SESSION (ORDINAIRE)

Présents :

MM. Huser, Président,
LODER, ancien Président,

Lord FINLAY,

MM. NYHOLM,
Moore,
ALTAMIRA,
ODA,
ANZILOTTI,

Juges,

MM. BEICHMANN,

NEGULESCO Juges suppléants.

AFFAIRE RELATIVE A L’USINE DE CHORZOW
(INDEMNITES)

entre le Gouvernement d’Allemagne, représenté par M. le
D' Erich Kaufmann, professeur à Bonn,
| Demandeur,

et le Gouvernement de la République polonaise, représenté

par M. le D’ Thadée Sobolewski, agent du Gouvernement polonais

auprès du Tribunal arbitral mixte polono-allemand, |
Défendeur.

Demande émanant du Gouvernement allemand et tendant à
obtenir Vindication d'une mesure conservatoire.
La Cour,

Vu la demande du Gouvernement allemand datée du 14 octo-
bre et déposée au Greffe le 15 novembre 1927, et tendant
IO  CHORZOW. — ORDONNANCE DU 2I NOVEMBRE 1927

à obtenir l’indication d’une mesure conservatoire en l'affaire
concernant l'usine de Chorzé6w (indemnités) actuellement
pendante devant la Cour ;

Vu les articles 41 du Statut et 57 du Règlement ;
Vu l’Arrêt n° 8 rendu par la Cour le 26 juillet 1927;

Attendu que la demande susdite du Gouvernement allemand
conclut à ce qu’il plaise à la Cour, en vertu de l’article 41 de
son Statut, indiquer au Gouvernement polonais qu’il doit
payer au Gouvernement allemand à titre provisoire la somme
de trente millions de Reichsmarks dans le délai d’un mois à
dater de l’Ordonnance demandée ;

Attendu que la Cour, dans son Arrêt n° 8, par lequel elle
s’est déclarée compétente pour statuer quant au fond sur
l'affaire dont il s’agit, a réservé pour son arrêt sur le fond
les demandes formulées dans la Requête introductive d'instance
déposée au Greffe de la Cour le 8 février 1927 par le Gouver-
nement allemand ;

Considérant que la demande du Gouvernement allemand ne
peut être considérée comme visant l'indication de mesures
conservatoires, mais comme tendant à obtenir un jugement
provisionnel adjugeant une partie des conclusions de la susdite
Requéte ;

Que, par conséquent, la demande dont il s’agit ne rentre
pas dans les termes des dispositions du Statut et du Règle-
ment invoquées dans la demande ;

Considérant que, dans ces conditions, il n’y a pas lieu
d’inviter le Gouvernement polonais à présenter ses obser-
vations sur la demande du Gouvernement allemand ;

Considérant que la Cour a, le cas échéant, le pouvoir
d’indiquer dans sa composition normale des mesures conser-
vatoires sans faire spécialement appel au concours de juges
nationaux ; .
II  CHORZOW. — ORDONNANCE DU 2I NOVEMBRE 1927
La Cour,
composée ainsi qu'il est dit ci-dessus,

Décide, qu’il n’y a pas lieu de donner suite à la demande
du Gouvernement allemand du 14 octobre 1927.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le vingt et un novembre
mil neuf cent vingt-sept, en trois exemplaires, dont l'un
restera déposé aux archives de la Cour et dont les autres
seront transmis aux agents du Gouvernement d'Allemagne et
du Gouvernement de la République polonaise respectivement.

Le Président de la Cour:
(Signé) Max HuBER.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.
